Citation Nr: 1402860	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-23 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left eye injury with secondary glaucoma.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to February 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2013 decision, the Board denied this claim of entitlement to service connection for residuals of a left eye injury with secondary glaucoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court and continues to represent him before VA.  VA's Office of General Counsel represented the Secretary in the appeal to the Court.  The parties filed a Joint Motion in August 2013 asking the Court to vacate the Board's decision denying this claim and to remand it to the Board for further development and readjudication in compliance with directives specified.  The Court granted the Joint Motion for Remand (JMR) in a September 2013 Order and since has returned the file to the Board for the further development directed in the JMR.  So to comply with the Court's Order granting the JMR, the Board in turn is remanding this claim to the RO.


REMAND

As agreed to in the JMR, there is no medical nexus opinion of record that is adequate to decide this claim since the opinions of record are either unsubstantiated and/or are not based on consideration of all of the evidence that is potentially relevant to the claim.


The Veteran asserts that his left eye injury with secondary glaucoma was incurred during his military service.  In February 2007 and January 2008 statements, he explained that during his service, between September 1991 and February 1992, while playing basketball, he was pushed by a fellow airman while running for the ball.  He alleges his left eye hit a fence pole, causing injury to this eye and consequently requiring emergency medical treatment after that incident.  He adds, since that injury to this eye in service, he has experienced continual pain, redness, swelling, burning, eyelid jumping, halos around lights, and headaches.  He therefore believes this is a service-connected disability.

His service treatment records (STRs) confirm he received emergency care and treatment in February 1992 after hitting a fence while playing basketball.  It was observed that he had a consequent cut on his left eyebrow.  He was diagnosed with a laceration and returned to full duty afterwards.  

A medical treatment record dated in approximately June 1994 reflects a diagnosis of suspected glaucoma.  No examiner, however, took this fact into account when rendering an opinion as to the etiology of the Veteran's claimed left eye disability.  

Other post-service treatment records reflect a diagnosis of glaucoma suspect beginning in May 2004. 

In a July 2009 supporting medical statement, a private doctor, S.V., M.D., opined that based on the Veteran's STRs and observing his left eye and side effects, his direct blow in service while playing basketball and subsequent laceration contributed to his current left eye disability.  This doctor did not offer any explanation or supporting rationale for his opinion.  

The Veteran underwent a VA compensation examination through QTC Services in February 2012 for additional medical comment on this determinative issue of whether his basketball injury in service or other trauma in service caused or contributed to his current left eye disability.  The examiner explained that the relatively minor laceration of the left eyebrow in February 1992 had healed without sequelae, meaning without any residual disability, and that there is no mention of glaucoma in the records until 2003.  Additionally, the examiner indicated the laceration occurred only to the left eyelid and not the eye, itself, and that the glaucoma is bilateral, meaning affecting both eyes, so not just the left eye in particular that was injured in service.  This examiner therefore determined there is no connection between the 1992 event in service and the onset or progression of the Veteran's glaucoma.  

Neither examiner reviewed the claims file, and neither took into account suspected glaucoma in 1994.  As such, a new VA examination must be scheduled for a supplemental opinion regarding the etiology of the Veteran's claimed left eye disability, to include glaucoma.

The record also indicates the Veteran applied for disability benefits from the Social Security Administration (SSA).  Because these records might well be relevant to his left eye claim, they must be obtain and associated with the claims file for consideration.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain from SSA the records pertinent to the Veteran's claim for disability benefits from this other Federal agency, including especially all medical records considered in deciding his claim.

2.  Upon receipt of all additional records, schedule another VA medical examination to first clarify all diagnoses presently affecting the Veteran's left eye.  So consider all possible diagnoses since the filing of this claim, including glaucoma.


Regarding each diagnosis, indicate the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's service, including especially the laceration he sustained to his left eyebrow during his service while playing basketball.  Please also consider, however, as a prior VA compensation examiner pointed out, that the Veteran apparently has glaucoma affecting both eyes, so not just his left eye in particular that he claims was injured in the basketball incident during his service.

Please also note that the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

An explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination - including the additional evidence the Veteran's attorney recently cited in December 2013 and the record showing a suspicion of glaucoma in 1994.  In the event an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason..  So merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


